Franklin App. No. 09AP-949, 2010-Ohio-2731. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County.
Upon consideration of appellant’s motion for leave to file an emergency motion for expedited pro *1497hac vice admission, it is ordered by the court that the motion is granted. The motion for pro hac vice admission of attorney Stanley J. Parzen, which is attached to the motion for leave, is deemed filed, and the motion for pro hac vice admission is granted.
Upon consideration of appellant’s emergency motion for continuation of oral argument, it is ordered that the motion is denied as moot, and oral argument shall proceed in this case on Wednesday, May 25, 2011.